Edwards, Ch. J.
delivered the of ' court: — If both the defendants were liable, the coned, as well as the original imprisonment, with all the equences of it, was proper evidence to go to the ju-md this leads to the inquiry, as to the liability of dridge, the magistrate ; of which, a majority of irt have no doubt ; as a commitment to jail, to tnec. ^ ⅛" a called court, upon a charge of intention to be tn felony, is wholly illegal, unprecedented, and £°|¾⅞> ''' ^ ’ as weH bY the spirit of our constitution, as Pr which provide individual redress for all unjust , Vg. s of personal liberty and security. yicnajouj. tbv , tint com rv; ■ Vicol the cot